DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-15 and 19-20 and the Title of the Specification have 
been amended. 
		Claims: 16-18 have not been amended. 

	Examiners Notes:
The examiner withdraws the previous objection to the title of the specification and on claims 1, 3 and 5-8 indicated on pages 2-3 of the previous office action filed on 04/28/21 in view of the applicant’s amendments.


Response to Arguments
Applicant’s arguments filed 06/11/21 with regards to claims 1-20 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
The applicant argues that the cited references do not teach or suggest “wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system, to enable the other system to transmit the data to the user equipment” as recited in amended claim 1 … Therefore, Vangala teaches that when the extended outage event is identified, the first network may transmit information about the extended outage event to the mobile device through the second network, to enable the first network and the mobile device to suspend the operation. Apparently, the solution of Vangala discloses suspending the operations of the first network and the mobile device after the extended outage event information is forwarded. Moreover, paragraph [0044] of Vangala merely teaches some details of information/message forwarding, even if being combined with the above paragraphs [0075-0079] of Vangala, it can only be derived that before the first network and the mobile device transitioning to the suspended state, how to forward the information from the first network to the mobile device through the second network. In sharp contrast, in amended claim 1, data of the user equipment is forwarded to the other system (for example, the other system 202 in FIGs. 2 -3) while the connection between the user equipment and the system (for example, the system 201 in FIGs. 2-3) is suspended and the user equipment has switched to the other system. In other words, in amended claim 1, data of the user equipment (originating from the system 201) is forwarded to the other system after suspension is initiated. 2)    In addition, as taught by Vangala, after the extended outage event has concluded during the suspension, the client device and network can resume operation (see paragraph [0080] of Vangala). Moreover, paragraph [0063] of Vangala discloses that “during “suspension ”, the device and network store the current session state; similarly, during “resumption”, the device and network restore the stored session state.” suspend the session during the suspension and would process the session after the extended outage event is concluded.  However, in amended claim 1 of the present application, the data of the user equipment (originating from the system) is forwarded to the other system during the suspension of connection between the user equipment and the system. Therefore, if downlink data for the user equipment is arrived at the system during the time period when the connection between the user equipment and the system is suspended and the user equipment switches to the other system, the downlink data can be forwarded to the user equipment even if the user equipment is not directly reachable. Consequently, the downlink data from the system would be processed by user equipment in time even when the connection between the user equipment and the system is suspended and the user equipment switches to the other system.  Therefore, Vangala does not teach or suggest “wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system, to enable the other system to transmit the data to the user equipment as recited in amended claim 1 and Yu and Ahmavaara do not remedy the deficiencies of Vangala since each of Yu and Ahmavaara fails to disclose at least the above distinguishing features, either (See Pages 8-11 of Applicant’s Arguments filed on 06/11/21).


	
EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Vangala does disclose the applicant’s argued limitations of “wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system, to enable the other system to transmit the data to the user equipment” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to note that the current rejection is an obviousness type rejection and does not need an explicit recitation in the prior art but instead requires various teachings of the prior art that when combined together would result in a reasonable conclusion of obviousness to read on the applicant’s claimed invention.  The examiner directs the applicant to MPEP 2141-2144 for the examination guidelines regarding determining obviousness.

With that in mind and contrary to the applicant’s arguments, the examiner believes that the teachings of Vangala discloses that the mobile device continues to receive data from the first network system via the second network system during the suspended extended outage event when the mobile device is connected to the second system and that such data would be reasonably obvious to one of ordinary skill in the 

[0077] In one embodiment, the mobile device tunes back to the first network and provides the information via its existing connection. In other embodiments, the mobile device remains on the first network, and provides the information regarding the extended outage event via e.g., a tunnel mechanism through the second network. For example, the mobile device can tunnel to the first network via an IP tunnel through the second network. Similarly, the first network may be able to access the mobile device via an IP tunnel through the second network. 

[0078] Common examples of information may include one or more of: fixed duration, likely duration (e.g., 60% chance return within a first time, 30% chance return within a second time, 10% chance of not returning, etc.), average duration (based on historic operation), relative priority, etc. Other types of information may include supported options e.g., network overrides (e.g., where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc.), task related information, current state information, current context information, information which does not need to be kept (e.g., a memory "flush"), etc,

[0079] At step 306 of the method 300, the client device and the first network suspend operation for the duration of the extended outage event. Once the client device and the first network are in agreement, together they transition to a suspended state. Within the suspended state, the client device and first network can close any ongoing overhead communication which would otherwise be necessary to sustain an active communication link. In one embodiment, the first network reclaims any resources previously in use by the client device. 


 Within RRC_SUSPEND, the client device and network each maintain a stored copy of the client device's current context. By storing client device context, but enabling extended out-of-service operation, the client device can handle virtually any tune away circumstance without unduly affecting the tuned away network. Additionally, because the device context is stored, resumption of service is much shorter than if the device were to start from scratch (normally the client device would be required to re-authenticate, re-authorize and re-register, etc.). For instance, a user equipment (UE) can tune away from a LTE network for an arbitrarily long time (e.g., to handle relatively long service operations on the CDMA 1.times. network), and resume its context immediately upon return.




[0044] One example of tightly coupled hybrid networks includes networks that support so-called Circuit Switched Fall Back (CSFB) operation. In one exemplary CSFB capable hybrid network, the CDMA 1.times. RAN coordinates with the LTE RAN for paging message delivery. Specifically, the CDMA 1.times. RAN can deliver paging messages to the UE via tunneled signaling through the LTE network. If the UE receives a CDMA 1.times. network page while connected to the LIE network, the UE will "fall back" to the CDMA 1.times. network. CSFB networks require significant coordination between the CDMA 1.times. and LTE RANs, thus CSFB is not widely deployed; most CDMA 1.times. and LTE networks operate independently.



[0068] Embodiments of the present disclosure contemplate the use of these technologies together and separately (in combination with other technologies) in a hybrid network. For example, in an exemplary embodiment relating to both TD-LTE and TD-SCDMA, a UE connected to the TD-LTE network will periodically (or on an event driven or other basis) tune its radio away from the TD-LTE network to perform TD-SCDMA actions such as cell selection, registration, and receiving pages.



[0103] It will be recognized that while certain embodiments of the disclosure are described in terms of a specific sequence of steps of a method, these descriptions are only illustrative of the broader methods disclosed herein, and may be modified as required by the particular application. Certain steps may be rendered unnecessary or optional under certain circumstances. Additionally, certain steps or functionality may be added to the disclosed embodiments, or the order 



[0104] While the above detailed description has shown, described, and pointed out novel features of the disclosure as applied to various embodiments, it will be understood that various omissions, substitutions, and changes in the form and details of the device or process illustrated may be made by those skilled in the art without departing from the principles described herein. The foregoing description is of the best mode presently contemplated This description is in no way meant to be limiting, but rather should be taken as illustrative of the general principles of the disclosure. The scope of the disclosure should be determined with reference to the claims.


As can be seen from the highlighted portions of Vangala seen above, Vangala, [0077]-[0079] discloses the mobile device provides information regarding the extended outage event via a tunnel mechanism through the second network and the first network may be able to access the mobile device via an IP tunnel through the second network and discloses other types of information may include supported options (i.e. indicates obviousness of supported capability operations during the extended outage event) such as network overrides where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc. (i.e. indicates obviousness that the override command is a data of the user equipment transmitted from the first network to the second network via an IP tunnel while the communication between the UE and the first network is suspended) and discloses the client device and the first network suspend operation for the duration of the extended outage event (i.e. reads on the connection between the user equipment and the system is suspended) and once the client device and the  (i.e. reads on system) can deliver paging messages to the UE (i.e. reads on forward data of the user equipment) via tunneled signaling through the LTE network (i.e. reads on other system) and if the UE receives a CDMA 1x network page while connected to the LTE network (i.e. indicates obviousness of a tune away circumstance of the UE being connected to the LTE network), the UE will “fall back” to the CDMA 1x network and Vangala, [0068] discloses embodiments of the present disclosure contemplate the use of the technologies together and Vangala, [0103]-[0104] discloses It will be recognized that while certain embodiments of the disclosure are described in terms of a specific sequence of steps of a method, these descriptions are only illustrative of the broader methods disclosed herein, and may be modified as required by the particular application and certain steps or functionality may be added to the disclosed embodiments and discloses while the above detailed description has shown, described, and pointed out novel features of the disclosure as applied to various embodiments, it will be understood that various omissions, substitutions, and changes in the form and details of the device or process illustrated may be made by those skilled in the art without departing from the  which clearly reads on applicant’s argued limitations of “wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system, to enable the other system to transmit the data to the user equipment”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-7, 9-10, 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala et al. (US Patent Publication 2014/0080479 herein after referenced as Vangala).

Regarding claim 1, Vangala discloses:
System comprising: a data handle device; a transceiver;  (Vangala, Fig. 6 & [0096]-[0099] discloses the network entity (i.e. reads on data handle device) may be incorporated with other network entities such as a base station (i.e. reads on system) and discloses the network entity generally includes a wireless interface (i.e. reads on transceiver) for interfacing with cellular devices, a processing apparatus and discloses the cellular interface of the apparatus includes one or more radio transceiver circuits and discloses the processing apparatus includes one or more processors).
Vangala discloses a general structure of a network entity in one embodiment but fails to explicitly disclose the various functionalities of the network entity in the same embodiment and therefore fails to disclose in the same embodiment, the limitations of “wherein the data handle device is adapted to detect that a user equipment needs to switch a communication from the system to another system; and wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system to enable the other system to transmit the data to the user equipment.”
In a different embodiment, Vangala discloses:
wherein the data handle device is adapted to detect that a user equipment needs to switch a communication from the system to another system; (Vangala, [0075]-[0076] discloses a mobile device (i.e. reads on user equipment) periodically tunes away (i.e. reads on switch a communication) from a first network (i.e. reads on system) to operate on a second network (i.e. reads on another system) and during the tune away period, if a timer expires before the mobile device has completed its operations on the second network, then the mobile device triggers an extended outage event and discloses the information regarding the extended outage event is provided to both the client device and the first network for example where the client device has identified an extended outage event, the client device notifies the first network (i.e. indicates obviousness of detecting a need to switch communication from the current first network to a second network via the provided extended outage event) and alternatively, when the first network has identified an extended outage event, the first network notifies the client device; Vangala, [0079] discloses the client device and the first network suspend operation for the duration of the extended outage event and once the client device and the first network are in agreement, together they transition to a suspended state and within the suspended state, the client device and the first network can close any ongoing overhead communication which would otherwise be necessary to sustain an active communication link; Vangala, [0062] discloses providing a network with information during tune away periods such that the network can suspend device context.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the first network detects an extended outage event which indicates that the mobile device UE has to tune away and switch to the second network and for the first network to suspend communications).
and wherein the data handle device is further adapted to notify the transceiver to forward data of the user equipment to the other system while the connection between the user equipment and the system is suspended and the user equipment has switched the communication from the system to the other system to enable the other system to  (Vangala, [0077]-[0079] discloses the first network may be able to access the mobile device via an IP tunnel though the second network and discloses where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc. (i.e. indicates obviousness that the override command is a data of the user equipment transmitted from the first network to the second network via an IP tunnel while the communication between the UE and the first network is suspended) and discloses the client device and the first network suspend operation for the duration of the extended outage event (i.e. reads on the connection between the user equipment and the system is suspended); Vangala, [0087] discloses within RRC_SUSPEND, the client device and network each maintain a stored copy of the client device’s current context and by storing client device context, but enabling extended out of service operation, the client device can handle virtually any tune away circumstance without unduly affecting the tuned away network; Vangala, [0044] discloses CDMA 1x RAN (i.e. reads on system) can deliver paging messages to the UE (i.e. reads on forward data of the user equipment) via tunneled signaling through the LTE network (i.e. reads on other system) and if the UE receives a CDMA 1x network page while connected to the LTE network (i.e. indicates obviousness of a tune away circumstance of the UE being connected to the LTE network), the UE will “fall back” to the CDMA 1x network; Vangala, Fig. 6 & [0096]-[0099] discloses the network entity (i.e. reads on data handle device) may be incorporated with other network entities such as a base station and discloses the network entity generally includes a wireless interface (i.e. reads on transceiver) for interfacing with cellular devices, a processing apparatus and discloses the cellular interface of the apparatus includes one or more radio transceiver circuits and discloses the processing apparatus includes one or more processors; Vangala, [0101] discloses the network entity is configured to suspend session state for a client device such as the UE and during suspended operation, session context information is stored into memory for later retrieval and once the network has suspended the client device, the network no longer needs to schedule or allocate resources for client device transactions; Vangala, [0068] discloses embodiments of the present disclosure contemplate the use of the technologies together; Vangala, [0103]-[0104] discloses It will be recognized that while certain embodiments of the disclosure are described in terms of a specific sequence of steps of a method, these descriptions are only illustrative of the broader methods disclosed herein, and may be modified as required by the particular application and certain steps or functionality may be added to the disclosed embodiments and discloses while the above detailed description has shown, described, and pointed out novel features of the disclosure as applied to various embodiments, it will be understood that various omissions, substitutions, and changes in the form and details of the device or process illustrated may be made by those skilled in the art without departing from the principles described herein. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that during the suspended state of the extended outage event, the UE is still able to receive data from the first network via the second network such as network overrides and such data would be obvious to include paging data wherein the network device within the first network notifies its cellular interface to transmit and forward the override command or paging messages to the UE from the first network to the second network while the communication between the UE and the first network are in a suspended state).
 Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vangala to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Vangala, [0068] & [0103]-[0104]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario.
Regarding claim 2, Vangala discloses:
The system of claim 1, wherein the data comprises a paging message (Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages (i.e. reads on data comprises a paging message) to the UE via tunneled signaling through the LTE network; Vangala, [0077]-[0078] discloses the first network may be able to access the mobile device via an IP tunnel though the second network and discloses where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc.).

The system of claim 1, wherein the data forwarded to the other system comprises at least one of user equipment information,(Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages (i.e. reads on data comprises a paging message) to the UE via tunneled signaling through the LTE network; Vangala, [0077]-[0078] discloses the first network may be able to access the mobile device via an IP tunnel though the second network and discloses where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging messages and override command are user equipment information as they are information to be sent to the UE).
Regarding claim 6, Vangala discloses:
The system of claim 1, wherein the data handle device is adapted to suspend context of the user equipment (Vangala, [0062] discloses providing a network with information during tune away periods such that the network can suspend device context).
Regarding claim 7, Vangala discloses:
The system of claim 1, wherein the data handle device is adapted to resume the communication between the user equipment and the system if it is detected that the user equipment needs to switch communication from the other system to the system (Vangala, [0102] discloses responsive to subsequent access by the client device, the network entity reviews its listing of suspended context and if the client device has a suspended context, the client device and network may resume operation; Vangala, [0064] discloses during hybrid operation, the UE periodically tunes away from the LTE network to operate on a CDMA 1x network and once an extended outage event is identified, the UE tunes back to the LTE network).
Regarding claim 9 and claim 15, Vangala discloses:
User equipment comprising: and A method for controlling a connection in a user equipment, comprising: a connection control device; a transceiver; wherein the connection control device is adapted to determine whether the user equipment needs to switch communication from a first system to a second system; (Vangala, Fig. 2 & [0047] discloses a user equipment UE apparatus has a single radio frequency RF processing chain (i.e. reads on connection control device) which is used alternately for CDMA 1x or LTE processing, specifically the single RF chain periodically tunes away from LTE (i.e. reads on switch communication from a first system) and monitors CDMA 1x activity (i.e. reads on second system) and vice versa and the UE includes one or more radio frequency RF front ends (i.e. reads on transceiver).  One of ordinary skill in the art would recognize that it is inherent for the UE to determine to switch from the LTE to the CDMA in order to be able to perform the tune away operation).
“and wherein the connection control device is adapted to suspend the connection between the user equipment and the first system and switch the communication to the second system if the user equipment needs to switch communication from the first system to the second system; the transceiver is adapted to receive data originating from the first system and forwarded by the second system.”
In a different embodiment, Vangala discloses:
and wherein the connection control device is adapted to suspend the connection between the user equipment and the first system and switch the communication to the second system if the user equipment needs to switch communication from the first system to the second system; (Vangala, [0079] discloses the client device and the first network suspend operation for the duration of the extended outage event (i.e. indicates obviousness that the connection is suspended during the extended outage event which is a switching from a first network system to a second network system) and once the client device and the first network are in agreement, together they transition to a suspended state and within the suspended state, the client device and the first network can close any ongoing overhead communication which would otherwise be necessary to sustain an active communication link; Vangala, [0075]-[0076] discloses a mobile device (i.e. reads on user equipment) periodically tunes away (i.e. reads on switch a communication) from a first network (i.e. reads on first system) to operate on a second network (i.e. reads on second system) and during the tune away period, if a timer expires before the mobile device has completed its operations on the second network, then the mobile device triggers an extended outage event and discloses the information regarding the extended outage event is provided to both the client device and the first network for example where the client device has identified an extended outage event, the client device notifies the first network and alternatively, when the first network has identified an extended outage event, the first network notifies the client device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the extended outage event indicates that the mobile device UE has to tune away and switch to the second network from the first network and communications for the first network are suspended during the extended outage event).
the transceiver is adapted to receive data originating from the first system and forwarded by the second system (Vangala, [0077]-[0079] discloses the mobile device provides information regarding the extended outage event via a tunnel mechanism through the second network and the first network may be able to access the mobile device via an IP tunnel through the second network and discloses other types of information may include supported options (i.e. indicates obviousness of supported capability operations during the extended outage event) such as network overrides where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc. (i.e. indicates obviousness that the override command is a data of the user equipment transmitted from the first network to the second network via an IP tunnel while the communication between the UE and the first network is suspended) and discloses the client device and the first network suspend operation for the duration of the extended outage event (i.e. reads on the connection between the user equipment and the system is suspended); Vangala, [0087] discloses within RRC_SUSPEND, the client device and network each maintain a stored copy of the client device’s current context and by  storing client device context, but enabling extended out of service operation, the client device can handle virtually any tune away circumstance without unduly affecting the tuned away network; Vangala, [0044] discloses CDMA 1x RAN (i.e. reads on system) can deliver paging messages to the UE (i.e. reads on forward data of the user equipment) via tunneled signaling through the LTE network (i.e. reads on other system) and if the UE receives a CDMA 1x network page while connected to the LTE network (i.e. indicates obviousness of a tune away circumstance of the UE being connected to the LTE network), the UE will “fall back” to the CDMA 1x network; Vangala, Fig. 6 & [0096]-[0099] discloses the network entity (i.e. reads on data handle device) may be incorporated with other network entities such as a base station and discloses the network entity generally includes a wireless interface (i.e. reads on transceiver) for interfacing with cellular devices, a processing apparatus and discloses the cellular interface of the apparatus includes one or more radio transceiver circuits and discloses the processing apparatus includes one or more processors; Vangala, [0101] discloses the network entity is configured to suspend session state for a client device such as the UE and during suspended operation, session context information is stored into memory for later retrieval and once the network has suspended the client device, the network no longer needs to schedule or allocate resources for client device transactions; Vangala, [0068] discloses embodiments of the present disclosure contemplate the use of the technologies together; Vangala, [0103]-[0104] discloses It will be recognized that while certain embodiments of the disclosure are described in terms of a specific sequence of steps of a method, these descriptions are only illustrative of the broader methods disclosed herein, and may be modified as required by the particular application and certain steps or functionality may be added to the disclosed embodiments and discloses while the above detailed description has shown, described, and pointed out novel features of the disclosure as applied to various embodiments, it will be understood that various omissions, substitutions, and changes in the form and details of the device or process illustrated may be made by those skilled in the art without departing from the principles described herein. Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that during the suspended state of the extended outage event, the UE is still able to receive data from the first network via the second network such as network overrides and such data would be obvious to include paging data wherein the network device within the first network notifies its cellular interface to transmit and forward the override command or paging messages to the UE from the first network to the second network while the communication between the UE and the first network are in a suspended state).

Regarding claim 10 and claim 16, Vangala discloses:
The user equipment of claim 9, wherein the connection control device is further adapted to and The method of claim 15, wherein the method further comprises: determine whether the user equipment needs to switch the communication from the second system to the first system; and wherein the connection control device is further adapted to resume the connection between the user equipment and the first system and to switch the communication to the first system if the user equipment needs to switch communication from the second system to the first system (Vangala, [0102] discloses responsive to subsequent access by the client device, the network entity reviews its listing of suspended context and if the client device has a suspended context, the client device and network may resume operation; Vangala, [0064] discloses during hybrid operation, the UE periodically tunes away from the LTE network to operate on a CDMA 1x network and once an extended outage event is identified, the UE tunes back to the LTE network).
Regarding claim 12 and claim 18, Vangala discloses:
(Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages (i.e. reads on data comprises a paging message) to the UE via tunneled signaling through the LTE network; Vangala, [0077]-[0078] discloses the first network may be able to access the mobile device via an IP tunnel though the second network and discloses where a device is performing a relatively low priority measurement of a second network, the first network may be able to issue an override command, etc.).
 	Regarding claim 14 and claim 20, Vangala discloses:
The user equipment of claim 9, wherein the connection control device is adapted to and The method of claim 15, wherein the method further comprises: suspend context of the user equipment (Vangala, [0079] discloses the client device and the first network suspend operation for the duration of the extended outage event and once the client device and the first network are in agreement, together they transition to a suspended state and within the suspended state, the client device and the first network can close any ongoing overhead communication which would otherwise be necessary to sustain an active communication link; Vangala, [0062] discloses providing a network with information during tune away periods such that the network can suspend device context.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that both the client device and the network suspends the device context).



Claim 3, 8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala et al. (US Patent Publication 2014/0080479 herein after referenced as Vangala) in view of Yu (US Patent Publication 2006/0182069 herein after referenced as Yu). 

Regarding claim 3, Vangala discloses:
The system of claim 1, wherein the data handle device is adapted to obtain information about the other system (Vangala, [0070] discloses the first network may have limited information on nearby networks such as timing information, etc. which may be periodically refreshed).
Vangala discloses obtaining network information and furthermore, Vangala, [0077] discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network and Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network but fails to explicitly disclose that the first network obtains the network information such as the originating network information from either the mobile device or from the other network and therefore fails to disclose “wherein the data handle device is adapted to obtain information about the other system from the user equipment and/or from the other system.”
In a related field of endeavor, Yu discloses:
(Yu, [0047]-[0051] discloses a method of cross-paging a MN and discloses a target network may desire to establish communications with the MN but may determine that the MN is currently active in an anchor network and the target network transmits a target page to the anchor network which includes a page notification and also includes network information (i.e. reads on obtain information about the other system) and service availability information relevant to the target network and the anchor network then constructs a data burst message DBM for delivery to the MN to alert the MN that the target network desires to communicate with the MN and although the MN may not be monitoring for paging messages from the target network the MN will receive and respond to a DBM thereby permitting the MN to be alerted to page notification from the target network even after the MN has stopped monitoring for paging messages and discloses the DBM generally includes a predefined code in a predetermined field to advise the MN that the DBM and the information included therein effectively constitute a page notification from another network and discloses upon receiving the DBM with the predefined code in the predetermined field, the MN may determine if it is desirous to switch from the anchor network to the target network and discloses if the user does not wish to switch to the target network or if the MN is unable to switch to the target network, the MN transmits a predefined signal to the anchor network which in turn advises the target network).


The system of claim 1, wherein the data handle device is adapted to indicate the forwarded data (Vangala, [0077] discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network; Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network).
Vangala discloses obtaining network information and discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network and also discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network but fails to explicitly disclose that the first network obtains the network information such as the originating network information from either the mobile device or from the other network and therefore fails to disclose “wherein the data handle device is adapted to indicate the forwarded data as being originating from the system.”
In a related field of endeavor, Yu discloses:
wherein the data handle device is adapted to indicate the forwarded data as being originating from the system (Yu, [0047]-[0051] discloses a method of cross-paging a MN and discloses a target network may desire to establish communications with the MN but may determine that the MN is currently active in an anchor network and the target network transmits a target page to the anchor network which includes a page notification and also includes network information and service availability information relevant to the target network and the anchor network then constructs a data burst message DBM for delivery to the MN to alert the MN that the target network desires to communicate with the MN (i.e. reads on indicate the forwarded data as being originating from the system) and although the MN may not be monitoring for paging messages from the target network the MN will receive and respond to a DBM thereby permitting the MN to be alerted to page notification from the target network even after the MN has stopped monitoring for paging messages and discloses the DBM generally includes a predefined code in a predetermined field to advise the MN that the DBM and the information included therein effectively constitute a page notification from another network and discloses upon receiving the DBM with the predefined code in the predetermined field, the MN may determine if it is desirous to switch from the anchor network to the target network and discloses if the user does not wish to switch to the target network or if the MN is unable to switch to the target network, the MN transmits a predefined signal to the anchor network which in turn advises the target network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vangala to incorporate the teachings of Yu for the purpose of providing the system with a means to alert the mobile device to page notification from the target network even after the MN has stopped monitoring for paging messages and to inform the receiving network as well as the mobile device where a message was originated from in order to be able to 
Regarding claim 11 and claim 17, Vangala discloses:
The user equipment of claim 9, wherein the transceiver is adapted to and The method of claim 15, wherein the method further comprises: receive an indication from the second system, (Vangala, [0077] discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network; Vangala, [0044] discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network).
Vangala discloses obtaining network information and discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network and also discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network but fails to explicitly disclose that the first network obtains the network information such as the originating network information from either the mobile device or from the other network and therefore fails to disclose “wherein the indication indicates that the data is from the first system.”
In a related field of endeavor, Yu discloses:
wherein the indication indicates that the data is from the first system (Yu, [0047]-[0051] discloses a method of cross-paging a MN and discloses a target network may desire to establish communications with the MN but may determine that the MN is currently active in an anchor network and the target network transmits a target page to the anchor network which includes a page notification and also includes network information and service availability information relevant to the target network and the anchor network then constructs a data burst message DBM for delivery to the MN to alert the MN that the target network desires to communicate with the MN (i.e. reads on indicate the forwarded data as being originating from the system) and although the MN may not be monitoring for paging messages from the target network the MN will receive and respond to a DBM thereby permitting the MN to be alerted to page notification from the target network even after the MN has stopped monitoring for paging messages and discloses the DBM generally includes a predefined code in a predetermined field to advise the MN that the DBM and the information included therein effectively constitute a page notification from another network and discloses upon receiving the DBM with the predefined code in the predetermined field, the MN may determine if it is desirous to switch from the anchor network to the target network and discloses if the user does not wish to switch to the target network or if the MN is unable to switch to the target network, the MN transmits a predefined signal to the anchor network which in turn advises the target network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vangala to incorporate the teachings of Yu for the purpose of providing the system with a means to alert the mobile device to page notification from the target network even after the MN has stopped monitoring for paging messages and to inform the receiving network as well as the mobile device where a message was originated from in order to be able to switch to or send a response back to the originating network (Yu, [0048]-[0051]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a first .


Claim 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangala et al. (US Patent Publication 2014/0080479 herein after referenced as Vangala) in view of Ahmavaara et al. (US Patent Publication 2009/0016300 herein after referenced as Ahmavaara).  

Regarding claim 5, Vangala discloses:
The system of claim 1 (see claim 1).  Vangala discloses transmitting data from a first network to a second network to be forwarded to the user equipment but fails to disclose “wherein the data handle device is adapted to convert the data from the format of the first system to the format of the other system before the transceiver forwards the data of the user equipment to the other system.”

wherein the data handle device is adapted to convert the data from the format of the first system to the format of the other system before the transceiver forwards the data of the user equipment to the other system (Ahmavaara, [0050] discloses system 300 utilizes the radio link of a source system for a handover operation to tunnel signaling messages which are in the format understood by a destination node in the target system for example the signaling messages can be transmitted in a format that would be utilized for sending the messages directly to the target system; Ahmavaara, [0054] discloses handover preparation information for a target system can be provided from the mobile terminal to a source system and the source system can then relay the handover preparation information to the target system over the tunnel.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the source system receives target network information messages from the mobile terminal and performs conversion of the messages of the mobile terminal to the format understood by the target system prior to sending the messages of the mobile terminal).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vangala to incorporate the teachings of Ahmavaara for the purpose of providing the system with a means to ensure that the messages sent are understood by the target system (Ahmavaara, [0050]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the 
Regarding claim 13 and claim 19, Vangala discloses:
The user equipment of claim 9 (see claim 9) and The method of claim 15 (see claim 15).  Vangala discloses obtaining network information and discloses the mobile device can tunnel to the first network via an IP tunnel through the second network and similarly the first network may be able to access the mobile device via an IP tunnel through the second network and also discloses CDMA 1x RAN can deliver paging messages to the UE via tunneled signaling through the LTE network but fails to explicitly disclose that the first network obtains the network information such as the originating network information from either the mobile device or from the other network “wherein the user equipment is adapted to indicate to the first system information about the second system.”
In a related field of endeavor, Ahmavaara discloses:
wherein the user equipment is adapted to indicate to the first system information about the second system (Ahmavaara, [0054] discloses handover preparation information for a target system can be provided from the mobile terminal to a source system and the source system can then relay the handover preparation information to the target system over the tunnel; Ahmavaara, [0050] discloses system 300 utilizes the radio link of a source system for a handover operation to tunnel signaling messages which are in the format understood by a destination node in the target system for example the signaling messages can be transmitted in a format that would be utilized for sending the messages directly to the target system.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the source system receives target network information messages from the mobile terminal and performs conversion of the messages of the mobile terminal to the format understood by the target system prior to sending the messages of the mobile terminal).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vangala to incorporate the teachings of Ahmavaara for the purpose of providing the system with a means to ensure that the messages sent are understood by the target system (Ahmavaara, [0050]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645